DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/19/2020.  Claims 1-17 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 10/27/2020 and 12/27/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Objections
Claim 16 is objected to because of the following informalities:  As per claim 16, line 9, “index; and” should be changed to --index; or--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (MAC impact for supporting UL transmission on LAA SCell, 3GPP TSG-RAN WG2 Meeting#89bis, Bratislava, Slovakia, 5 pages, April 24, 2015) (hereinafter "Fujitsu")
Regarding claim 1, in accordance with Fujitsu reference entirety, Fujitsu teaches a method, 
page 2, second paragraph: "MAC will instruct the PHY layer to transmit a preamble using the selected PRACH in subframe n+k2 [4]"); 
	receiving, by the MAC layer from the physical layer, an indication that indicates a transmission failure of the random access preamble (page 2, fourth paragraph: "If the channel is not available in subframe n+ k2, the PHY layer will drop the preamble transmission. If MAC layer has no idea on this it will retry the RA by incrementing the number of preamble transmission and ramping the power since no RAR can be received. However, it is not necessary since the reason of no RAR is not the preamble transmission failure but the preamble transmission dropping. Actually, this issue has been addressed in Rel-12 for Dual Connectivity, where a new notification from the PHY layer is introduced in the case of the preamble transmission is dropped. We think this notification can be reused in the LAA when the preamble transmission is dropped due to the unavailability of the channel. After receiving this notification, the MAC layer can retry the RA without power ramping. If the preamble couldn’t be transmitted for a long time, it can be left up to eNB to decide how to cancel the RA on the LAA SCell, e.g. by deactivating it or by removing it."); and 
	omitting, by the MAC layer based on the indication, a random access response (page 2, fourth paragraph: "If the channel is not available in subframe n+ k2, the PHY layer will drop the preamble transmission. If MAC layer has no idea on this it will retry the RA by incrementing the number of preamble transmission and ramping the power since no RAR can be received. However, it is not necessary since the reason of no RAR is not the preamble transmission failure but the preamble transmission dropping. Actually, this issue has been addressed in Rel-12 for Dual Connectivity, where a new notification from the PHY layer is introduced in the case of the preamble transmission is dropped. We think this notification can be reused in the LAA when the preamble transmission is dropped due to the unavailability of the channel. After receiving this notification, the MAC layer can retry the RA without power ramping. If the preamble couldn’t be transmitted for a long time, it can be left up to eNB to decide how to cancel the RA on the LAA SCell, e.g. by deactivating it or by removing it.").
	It appears that the above discussed functional steps of the process is performed by a base station (eNB), not by a terminal as called for by the claim.  It is however deemed obvious to those skilled in the art to implement Fujitsu’s above discussed functional steps of the process to be performed by the terminal to arrive the claimed invention.  A motivation for doing so would be to support the UL transmission on the LAA SCell under the Carrier Aggregation framework (Fujitsu; page 1, section 1. Introduction).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Jujitsu also renders obvious the claimed limitation of “wherein omitting, by the MAC layer based on the indication, the random access response, comprises: skipping (deactivating or removing), by the MAC layer, receiving the random access response (decide how to cancel the RA on the LAA SCell, e.g. by deactivating it or by removing it) (page 2, fourth paragraph: "If the channel is not available in subframe n+ k2, the PHY layer will drop the preamble transmission. If MAC layer has no idea on this it will retry the RA by incrementing the number of preamble transmission and ramping the power since no RAR can be received. However, it is not necessary since the reason of no RAR is not the preamble transmission failure but the preamble transmission dropping. Actually, this issue has been addressed in Rel-12 for Dual Connectivity, where a new notification from the PHY layer is introduced in the case of the preamble transmission is dropped. We think this notification can be reused in the LAA when the preamble transmission is dropped due to the unavailability of the channel. After receiving this notification, the MAC layer can retry the RA without power ramping. If the preamble couldn’t be transmitted for a long time, it can be left up to eNB to decide how to cancel the RA on the LAA SCell, e.g. by deactivating it or by removing it.").
	As per claims 9-10, the claims appears to call for an apparatus having limitations variously and essentially mirrored functional limitations of method claims 1-2, respectively.  Thus, Fujitsu renders claims 9-10 obvious for the same rationales applied to method claims 1-2 as discussed above.
	As per claim 17, the claim appears to call for implementing of functional limitations of method claim into a program stored thereon a non-transitory computer-readable storage medium.  Thus, Fujitsu renders claim 17 obvious for the same rationales applied to method claim 1 as discussed above.

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1 and 9, and further limits with novel and unobvious limitations of “wherein omitting, by the MAC layer based on the indication, the random access response, comprises: skipping, by the MAC layer, starting a timer of a random access response window,” as recited in claims 3 and 11; “wherein omitting, by the MAC layer based on the indication, the random access response, comprises: skipping, by the MAC layer, monitoring a physical downlink control channel (PDCCH) by using a random access radio network temporary identity (RA-RNTI),” as recited in claims 4-5 and 12-13; “instructing, by the MAC layer in response to the failure of the random access preamble transmission, the physical layer to transmit a random access preamble again,” as recited in claims 6 and 14; “the transmission failure of the random access preamble comprises a listen before talk (LBT) failure for transmission of the random access preamble,” as recited in claims 7 and 15; and “wherein instructing, by the MAC layer, the physical layer to transmit a random access preamble, comprising comprises: sending, by the MAC layer, information to the physical layer for transmission of the random access preamble, wherein the information comprises at least one of: a physical random access channel (PRACH) resource, for transmitting the random access preamble; a RA-RNTI, for receiving the random access response; a random access preamble index, for generating a preamble sequence of the random access preamble based on a preamble root sequence and the random access preamble index; or preamble transmit power,” as recited in claims 8 and 16, structurally and functionally interconnected in a manner as recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiemann et al. (US 2017/0163388).
Suzuki et al. (US 2018/0278378).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 26, 2022